 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   BARBARA J. VALLIERE (DCBN 439353)
 3 Chief, Criminal Division

 4 NICHOLAS J. WALSH (CABN 314290)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6
          San Francisco, California 94102-3495
 7        Telephone: (415) 436-7248
          FAX: (415) 436-7234
 8        Email: nicholas.walsh@usdoj.gov

 9 Attorneys for United States of America

10                                    UNITED STATES DISTRICT COURT
11                                  NORTHERN DISTRICT OF CALIFORNIA
12                                             OAKLAND DIVISION
13
     UNITED STATES OF AMERICA,                         )   NO. 18-CR-00407 RS
14                                                     )
             Plaintiff,                                )   STIPULATION TO CONTINUE STATUS
15                                                     )   CONFERENCE AND EXCLUDE TIME AND
        v.                                             )   [PROPOSED] ORDER
16                                                     )
     JOSE GABINO PUENTES, JR.,                         )
17                                                     )
   a/k/a Jose G. Fuentes, a/k/a Carlos Eduardo         )
18                                                     )
   Galvis, a/k/a Pep Na, a/k/a Pap Joe Puentes,
                                                       )
19 a/k/a Pep Puentes, a/k/a Pepino Puentes,            )
                                                       )
20           Defendant.                                )
                                                       )
21

22                                                STIPULATION
23           The above-captioned matter is set for a status conference on January 22, 2019. For the following
24 reasons, the parties now stipulate and respectfully request that the Court continue the status conference

25 until February 26, 2019, or as soon thereafter as is convenient for the Court.

26           As reason therefore, the parties state that discovery has been partially provided in this matter.
27 However, the government intends to produce certain additional materials that in the judgment of the

28
     STIP. TO CONTINUE AND TO EXCLUDE TIME AND [PROPOSED] ORDER
     18-CR-00407 RS
                                                           1
 1 government are particularly sensitive and pose a risk of harm to certain individuals. As defense counsel

 2 has not had an opportunity to review these materials, she has yet to determine whether the government’s

 3 assessment is correct. Therefore, the parties are negotiating an interim agreement that would allow

 4 defense counsel to review the materials and make an independent determination about the risk they pose

 5 to certain individuals. This agreement will not waive any of the defendant’s right with regard to that

 6 discovery. Once the agreement is reached, discovery will proceed.

 7          The parties agree that the additional time requested will allow this process to proceed in an

 8 orderly fashion.

 9          The parties further stipulate that the time between January 22, 2019, and February 26, 2019, be

10 excluded under the Speedy Trial Act pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and (h)(7)(B). For the

11 reasons given above, excluding such time will allow both government and defense counsel the

12 reasonable time necessary for effective preparation, taking into account the exercise of due diligence.

13 See 18 U.S.C. § 3161(h)(7)(B)(iv).

14          IT IS SO STIPULATED.

15
     DATED: January 18, 2019                              DAVID L. ANDERSON
16                                                        United States Attorney

17
                                                                   /s/
18                                                        NICHOLAS J. WALSH
                                                          Assistant United States Attorney
19

20 DATED: January 18, 2019

21                                                                 /s/
                                                          JODI A. LINKER
22                                                        Counsel for Defendant
                                                          JOSE GABINO PUENTES, JR.,
23

24

25

26

27

28
     STIP. TO CONTINUE AND TO EXCLUDE TIME AND [PROPOSED] ORDER
     18-CR-00407 RS
                                                         2
 1                                           [PROPOSED] ORDER

 2          Based on the parties’ stipulation, the Court hereby ORDERS that the status conference in the

 3 above-captioned matter be continued to February 26, 2019, at 2:30 p.m.

 4          The Court finds that the exclusion of the period from January 22, 2019, through February 26,

 5 2019, from the time limits applicable under 18 U.S.C. § 3161, is warranted; that the ends of justice

 6 served by the continuance outweigh the interests of the public and the defendant in the prompt

 7 disposition of this criminal case; and that the failure to grant the requested exclusion of time would

 8 unreasonably deny counsel the reasonable time necessary for effective preparation, taking into account

 9 the exercise of due diligence, and would result in a miscarriage of justice. See 18 U.S.C.

10 § 3161(h)(7)(A) and (B)(iv).

11          IT IS SO ORDERED.

12

13 DATED: January           18     , 2019
                                                         THE HONORABLE RICHARD SEEBORG
14                                                       United States District Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIP. TO CONTINUE AND TO EXCLUDE TIME AND [PROPOSED] ORDER
     18-CR-00407 RS
                                                         3
